El Juez Asociado Señor Audrey,
emitió la opinión del tribunal.
Se nos pide la desestimación de esta apelación porque la .apelante no es parte agraviada por la sentencia recurrida y porque su apelación es frívola.
La sentencia dictada en este pleito y por la cual fué con-denada la apelante a pagar determinada cantidad de dinero al apelado fué pronunciada sin celebración de juicio, por los méritos de la demanda y de la contestación jurada por las partes.
La demanda alega que el demandante bizo apuesta para las carreras de caballos que el día 6 de marzo de 1927 celebró la corporación demandada en el hipódromo Quintana: que fué la única persona que acertó los caballos ganadores en las siete carreras de ese día, a saber, en la primera carrera el caballo Saturnina, en la segunda Frances Johnson, en la tercera Pirata, en la cuarta Sherman, en la quinta Colombina, en la sexta Rintintín y en la séptima Mrs. Sipi: y que la demandada debe pagarle $12,118.78 por el pool de ese día y se niega a pagárselos a pesar de haberla requerido con tal fin. En la demanda se hacen otras ' alegaciones que no es necesario mencionar ahora.
La demandada contestó aceptando la verdad de las alega-ciones de la demanda y manifestando que los caballos vence-dores en las carreras fueron los enumerados por el deman-dante con excepción de la primera carrera en que si bien *681llegó en primer término el caballo Saturnina esa carrera fué anulada para el pool por el jurado del hipódromo Quintana, resolución que posteriormente fué anulada por la Comisión Hípica Insular; que ignora si el demandante es la única persona que tiene derecho al pago de la cantidad reclamada: que otras personas que acertaron solamente seis caballos también lo han requerido para que les pagase el pool y que no se .niega a pagar, pero que debido a las reclamaciones que se le han hecho por el demandante y por otras personas se ha abs-tenido de hacer el pago hasta que una corte decida a quién debe pagar, por la indecisión en que está con respecto a la persona a quien debe hacer el pago.
El apelante contestó la moción de desestimación diciendo que no tiene interés material y pecuniario en este caso y que ha establecido la apelación movida por el interés moral de que la sentencia dictada sea confirmada o revocada por este Tribunal Supremo según proceda.
Si nos atuviéramos solamente a las precedentes manifestaciones hechas por el apelante tendríamos que desestimar la apelación por el primer motivo alegado por el apelado con tal fin, pero habiendo sido condenado el apelante a pagar la cantidad que le fué reclamada por el apelado no podemos declarar que no tenga interés en la apelación contra esa sentencia, tanto más cuanto que en vista de las alegaciones entendemos su manifestación de falta de interés pecuniario en el sentido de que el dinero que se le manda a pagar no es suyo sino que lo tiene en su poder como resultado de las apuestas de ese día, pero para pagarlo a quien legítimamente tenga derecho a él y quedar así libre de otras reclamaciones, si no pagare debidamente, teniendo así interés en la apelación contra la sentencia a fin de que quede resuelto si el demandante es el que tiene derecho a esa cantidad, como ha sido declarado por la sentencia, por lo que no debemos desestimar su apelación por el primer motivo que se solicita.
A pesar de lo expuesto debemos desestimarla por ser *682frívola la apelación, en vista de las admisiones hechas por el apelante en su contestación a la demanda. En efecto, el apelante aceptó expresamente en sn contestación qne el de-mandante apostó a los siete caballos qne resultaron vence-dores en las carreras expresadas, y aunque agregó qne la primera carrera en que llegó en primer término el caballo Saturnina fué anulada para el pool por el jurado del hipó-dromo, dice también que esa resolución fué anulada por la Comisión- Hípica Insular, quedando así destruida su afirma-ción de que fuese nula para el pool y en pie su admisión de que el demandante apostó a los siete caballos vencedores en las carreras.
La contestación del apelante a la alegación del apelado de que a él corresponden los $12,118.78 del pool por ser la única persona que acertó las siete carreras, diciendo que ignora si en realidad el demandante es la única persona que tiene derecho al pago de dicha suma, no niega específicamente la afirmación del demandante.de ser la única persona que acertó todas las carreras por lo que admite dicha alegación.
En resumen, en la forma que ha sido contestada la de-manda es frívola esta apelación interpuesta contra la sen-tencia que condena al apelante a pagar el importe del pool al apelado, porque habiendo aceptado el apelante que el ape-lado apostó a los siete caballos vencedores en las carreras, no habiendo negado que él sea el único que acertó las siete carreras, ni que en el escrutinio que se verificó de los cuadros depositados en la urna del hipódromo resultó uno solo acer-tando los siete caballos vencedores, cuyo cuadro corresponde con el triplicado que tiene el apelado, no tiene base para impugnar la sentencia que manda pagarle el importe del pool, sin que la alegación de que otras personas han recla-mado que se les pague por haber acertado seis de las carreras pueda ser obstáculo a la acción del apelado, que según admitió el apelante fué la única persona que acertó las siete carreras.
La apelación debe ser desestimada por frívola.